                 Case 5:21-cv-01155-EJD Document 42 Filed 04/21/21 Page 1 of 2




     1
     2
     3
     4
     5
     6
     7
     8
     9                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
     10                                   SAN JOSE DIVISION
     11
     12   MADALYN BROWN, COLE MCDOWELL,                    Case No. 5:21-cv-01155-EJD
          CHRISTY BROCKINGTON AND DEREK
     13   DAWS, individually and on behalf of all others   [PROPOSED] ORDER GRANTING
          similarly situated,                              PLAINTIFF GRACE BEYER’S
     14                                                    ADMINISTRATIVE MOTION TO
     15                           Plaintiffs,              RELATE CASES

     16          v.
     17   ACCELLION, INC., a Delaware Corporation,         JUDGE: Hon. Edward J. Davila
                                                           CTRM: 4, 5th Floor
     18                            Defendant.
                                                           Filed February 17, 2021
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28


                      [PROPOSED] ORDER GRANTING PLAINTIFF GRACE BEYER’S ADMINISTRATIVE MOTION TO
30                                                                                   RELATE CASES
                                                                            NO. 5:21-CV-01155-EJD
                   Case 5:21-cv-01155-EJD Document 42 Filed 04/21/21 Page 2 of 2




     1             The Court, having considered Plaintiff Grace Beyer’s motion to relate Beyer v. Flagstar
      2   Bancorp, Inc., et al., No. 5:21-cv-02239-BLF, Sharp v. Accellion, Inc., No. 5:21-cv-02525-VKD, and
      3   Pollard v. Accellion, Inc., et al., No. 5:21-cv-02572-VKD, to Brown v. Accellion., Inc., No. 5:21-cv-
      4   01155-EJD, and the already related cases Zebelman v. Accellion., Inc., No. 5:21-cv-01203, Rodriguez
      5   v. Accellion, Inc., No. 5:21-cv-01272-EJD, Stobbe v. Accellion, Inc., No 5:21-cv-01353-EJD, Bolton v.
      6   Accellion, Inc., No. 21-cv-01645-EJD, Price v. Accellion, Inc., No. 5:21-cv-01430-WHO, Whittaker v.
      7
          Accellion., Inc., No. 5:21-cv-01708-NMC, and Cochran et al. v. The Kroger Co. and Accellion, Inc.,
      8
          No. 5:21-cv-01887 and good cause appearing, HEREBY GRANTS the motion.
      9
                   These Actions concern substantially the same parties, property, transactions or events, and it
     10
          appears likely that there will be an unduly burdensome duplication of labor or expense or conflicting
     11
          results if the cases are conducted before different judges. Beyer v. Flagstar Bancorp, Inc., et al., No.
     12
          5:21-cv-02239-BLF, Sharp v. Accellion, Inc., No. 5:21-cv-02525-VKD, and Pollard v. Accellion, Inc.,
     13
          et al., No. 5:21-cv-02572-VKD, shall be reassigned to the undersigned judge pursuant to local Rule 3-
     14
          12(f).
     15
     16
          IT IS SO ORDERED
     17
     18
                      April 21
          Dated: _________________ , 2021                       _________________________
     19
                                                                Hon. Edward J. Davila
     20                                                         United States District Judge
     21
     22
     23
     24
     25
     26
     27
     28
                                                             -1-
                        [PROPOSED] ORDER GRANTING PLAINTIFF GRACE BEYER’S ADMINISTRATIVE MOTION TO
                                                                                      RELATE CASES
30
                                                                                           NO. 5:21-CV-01155-EJD
